DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A1, B1, and C1 in the reply filed on 2/1/2021 is acknowledged. The traversal is on the grounds that the inventions are not independent and distinct for Species A, B, and C, and thus no serious search burden is present.  This is not found persuasive because for Species A, contrary to Applicant’s argument that no claims require a target consisting essentially of a metal-containing material, claim 6 does require this (the metal-containing material of the target consists essentially of tin). Further claims 1 and 14 require two independent and distinct materials, the first material being a metal-containing material (which is further described in claims 4 and 18), or alternatively the second material being silicon. Thus Species A requires at least a different field of search (e.g. employing different search strategies or search queries) as stated on p. 3 of the Restriction Requirement due to the distinct materials between metal and silicon. For Species B, Applicant argues water is not patentably distinct from oxygen or ozone, however similar for Species A above, Species B requires at least a different field of search (e.g. employing different search strategies or search queries) due to the distinct chemical nature and differences between oxygen/ozone and water. For Species C, Applicant argues that xenon reads on Species C1, however similar again for Species A and B above, Species C requires at least a 
The requirement is still deemed proper and is therefore made FINAL.
Claims 5, 16-17, and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/1/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claim 2 requires “oxygenating and sputtering occur sequentially”. It is unclear as to whether the ‘oxygenating’ is referencing the ‘exposing the substrate to a sputter gas of oxygen-containing gas’ from claim 1, or is referencing a distinct oxygen process.
a sputter gas” (emphasis added). It is unclear as to whether the ‘exposing the substrate to a sputter gas’ of claim 3 is referencing the ‘exposing to a sputter gas’ from claim 1, or the ‘exposing to sputter gas’ of claim 3 is a distinct sputter gas from claim 1.
Dependent claim 10 requires “the substrate is maintained at a temperature”. It is unclear as to whether this ‘maintaining’ is during the ‘exposing’ from claim 1, during the ‘sputtering’ of claim 1, or during a distinct process separate from claim 1.
Claim 13 recites the limitation "the range".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikawa et al (US 2013/0309599).
With respect to claims 14-15 and 18, Yoshikawa discloses a method for manufacturing a photomask usable as a hardmask (abstract; para 0100-0103), wherein fig. 1 depicts the method comprises placing a substrate [104] on a substrate support [105] within a processing volume of a deposition chamber [101] and opposite a target [102B] comprising a metal-containing material of Sn (para 0060-0061 and 0071-0072), and exposing the substrate [104] and the target [102B] to an a doping gas of oxygen via Claim 14 requires limitations of “the target comprising at least one metal-containing material or silicon” (emphasis added) and “exposing the substrate and target to a doping gas comprising one or more of oxygen, ozone, xenon” (emphasis added), with these limitations being optional (and withdrawn) limitations due to the alternative language ‘or’ and ‘one or more’, and accordingly not required by claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Krasnov (US Patent No. 8,080,141) in view of Yan et al (US Patent No. 8,845,866).
With respect to claims 1, 4, and 7-8, Krasnov discloses in fig. 1 a method of forming a first transparent conductive layer [104] of indium-tin oxide (ITO) onto a substrate [102] that ‘masks’ (i.e. covers) the substrate [102] from additional layers or materials [106],[108],[110],[112] (col. 1, lines 58-67; col. 2, lines 1-13), wherein fig. 2 depicts the method of forming the ITO (i.e. metal oxide film) comprises a step [S202] of placing a substrate in a sputter chamber, and a step [S204] of sputter depositing from a Claim 1 requires a limitation of “the target comprising at least one metal-containing material or silicon” (emphasis added), with this limitation being an optional (and withdrawn) limitation due to the alternative language ‘or’ and ‘one or more’, and accordingly not required by claim 1.
However Krasnov is limited in that while the target and substrate are in a process volume of a sputter chamber, specifics of the sputter chamber are not suggested.
Yan teaches in fig. 1 a sputter chamber for depositing a film of ITO (abstract; col. 2, lines 6-40), wherein the sputter chamber [10] comprising a processing volume comprising a target [14] of indium-tin opposite a substrate [22] on a substrate holder [23] with a sputter gas of a mixture of Ar and oxygen exposed to both the substrate [22] and target [14] (col. 4, lines 18-60; col. 5, lines 7-12; col. 6, lines 58-67; col. 7, lines 1-5), wherein the film of ITO is sputter deposited in the sputter chamber [10] by a low temperature method of less than 200oC (col. 5, lines 61-65).
It would have been obvious to one of ordinary skill in the art to have used the sputter chamber of Yan as the sputter chamber of Krasnov since Krasnov does not specify particulars of the sputter chamber, and one of ordinary skill in the art would have had a reasonable expectation for success in making the modification since Yan has a 
With respect to claim 2, modified Krasnov further discloses the sputter depositing (i.e. step [S204]) and oxygenating (i.e. step [S206]) of heat treatment and air quench occur sequentially (fig. 2, [S204]-[S206]; col. 5, lines 1-14).
With respect to claim 3, modified Krasnov further discloses the sputter depositing and exposing occur together (col. 4, lines 18-31).
With respect to claim 6, the limitation ‘consists essentially of’ has been interpreted as ‘comprising’, as is consistent with MPEP 2111.03, Section III. Modified Krasnov further discloses the metal-containing target comprises tin for the sputter depositing (col. 4, lines 18-22).
With respect to claim 9, modified Krasnov further discloses a ratio of Ar to oxygen of 1 (i.e. 1:1) for the sputter depositing (col. 4, lines 26-33).
With respect to claim 10, modified Krasnov further discloses the substrate [104] is maintained at a room temperature of about 17-25oC during the sputter depositing (col. 4, lines 18-25).
With respect to claims 11 and 12, the limitation ‘consists essentially of’ has been interpreted as ‘comprising’, as is consistent with MPEP 2111.03, Section III. Modified Krasnov further discloses the step [S204] of the sputter depositing forms the metal-rich metal oxide film comprising tin and oxygen atoms, wherein a ratio of oxygen to tin atoms is in a range of from 0.25 (i.e. 0.2:0.8) to 1 (i.e. 0.5:05) (fig. 2; col. 4, lines 53-56), which reads on the claimed ratio of less than 1.5 (i.e. 1.5:1).
With respect to claim 13, Yan teaches a thickness of the film of ITO of greater than 0 nm to 110 nm using a deposition rate of 1.7 angstroms/sec (col. 9, lines 29-33), with it being held that in the case where the claimed ranges (i.e. 3-20 nm) “overlap or lie inside ranges (i.e. less than or equal to 110 nm) disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05, Section I).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,162,930. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims. Therefore, any reference meeting the limitations set forth in claims 1-12 of the US Patent would also meet the requirements set forth in claims 1-4, 6-15, and 18 of the current invention.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794